              Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MISS TIFFANY MCCALL,                           :
(Administratrix of the Estate of Ms.           :
Regina Kirkland)                               :
      Plaintiff,                               :
                                               :
         v.                                    :      CIVL ACTION NO. 20-CV-1281
                                               :
GLENDALE UPTOWN HOME/                          :
GS OPERATOR LP, et al.,                        :
     Defendants.                               :

                                        MEMORANDUM

TUCKER, J.                                                            SEPTEMBER 17, 2020

         Plaintiff Miss Tiffany McCall, brings this pro se civil action pursuant to 42 U.S.C. §

1983, alleging a violation of her First Amendment rights arising from completed state court

litigation. (ECF No. 2.) She seeks leave to proceed in forma pauperis. (ECF No. 1.) For the

following reasons, the Court will grant McCall leave to proceed in forma pauperis and dismiss

her Complaint.

I.       FACTS

         The gist of McCall’s claim is that the Pennsylvania Superior Court would not permit her

to proceed with a medical malpractice action McCall was pursuing as Administratrix of her

mother’s estate following her mother’s death in a nursing home. (ECF No.2 at 6-7.)1 The

Pennsylvania Supreme Court is alleged to have denied McCall’s most recent petition earlier this

year. (Id. at 5.) As a result, McCall claims she was deprived of her First Amendment rights.

(Id. at 4.) She asserts her claim against Glendale Uptown Home/GS Operator LP, Violetta

Berdichevskaya, M.D., Hillcrest Nursing Home, Genesis Healthcare, Crestview Church Road



1
    The Court adopts the pagination assigned by the CM/ECF docketing system.
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 2 of 10




Operation, Kindred Healthcare – all of whom were apparently defendants in the state court case -

the Pennsylvania Superior Court, and the Pennsylvania Supreme Court. (Id. at 1-2.)

       According to the Complaint, in January 2010, McCall’s mother was placed in Glendale

Uptown, a nursing facility, at the direction of a court appointed guardian, and over the objections

of both McCall and her mother. (Id. at 6.) Over the next five (5) years, McCall’s mother’s

health declined, until she died in December 2015. (Id.) McCall alleges that her mother’s death

was the result of neglect and abuse at the hands of the named “Defendants and their staff.”2 (Id.)

       Following her mother’s death, McCall was appointed Administratrix of her mother’s

estate with the approval of her siblings and, in July 2017, Letters of Administration were issued.

(Id.) McCall and her siblings subsequently retained a law firm to pursue a medical malpractice

and “Nursing Home” claim. (Id.). After the case was filed, the attorney withdrew his

appearance. McCall alleges that she was permitted to pursue the claim pro se in the Court of

Common Pleas, but when she appealed that court’s decision to the Pennsylvania Superior Court,

that court “made a ruling of unconstitutional valor by denying the Plaintiff the rights to redress

the courts with her grievances. Superior court ruled that the Plaintiff could not redress the court

because she has other siblings, who are also interested parties of the Estate.” (Id.)

       McCall claims that the actions of the Pennsylvania appellate courts have deprived her of

the ability to seek justice and compensation she would have received had the underlying claim

proceeded. (Id. at 7.) As a result of the foregoing, McCall alleges that she has suffered mental

anguish. (Id. at 8.) For relief, she requests:

       . . . that this Court intervene by granting an injunctive relief order. The Appellate
       courts have silenced the Plaintiff by stopping her from redressing the courts with


2
 The Court assumes that McCall’s allegation refers to Defendants Glendale Uptown Home/GS
Operator LP, Violetta Berdichevskaya, M.D., Hillcrest Nursing Home, Genesis Healthcare,
Crestview Church Road Operation, Kindred Healthcare.
           Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 3 of 10




         her grievances. Ultimately, violating the Plaintiff’s constitutional rights. The
         Plaintiff believes that egregious and heinous acts have been committed against
         her, and her co-plaintiff in her original lawsuit; who happens to be the Plaintiff’s
         deceased Mother. These horrible acts have been committed by all or some of the
         individuals listed in the complaint. But if the Plaintiff is not being allowed to
         redress this matter, how can she ever get the justice she is seeking?

(Id.). McCall contends that the conduct described provides a basis for federal question

jurisdiction because her First Amendment rights have been denied. (Id. at 3.)

II.      STANDARD OF REVIEW

         The Court will grant McCall leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As McCall is proceeding pro

se, the Court construes her allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Additionally, when allowing a plaintiff to proceed in forma pauperis the Court must

review the pleadings and dismiss the matter if it determines, inter alia, that the action fails to set

forth a proper basis for this Court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.”); Group Against Smog and Pollution, Inc. v. Shenango, Inc.,

810 F.3d 116, 122 n.6 (3d Cir. 2016) (explaining that “an objection to subject matter jurisdiction
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 4 of 10




may be raised at any time [and] a court may raise jurisdictional issues sua sponte”). A plaintiff

commencing an action in federal court bears the burden of establishing federal jurisdiction. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of

establishing federal jurisdiction rests with the party asserting its existence.” (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Read liberally, McCall’s Complaint alleges that the Pennsylvania appellate courts violated her

First Amendment right to pursue a medical malpractice action arising from her mother’s death in

her role as Administratrix. (ECF No. 2 at 3.) She asks that this Court issue an injunction,

presumably to require the state court litigation to continue. (Id. at 8.) However, because (1)

McCall may not assert claims on behalf of her mother’s estate pro se; (2) the Court lacks

jurisdiction to provide the relief she requests in her individual capacity; and, (3) even if McCall

asserted a plausible claim, the majority of the named Defendants are not state actors, the § 1983

claims against them must be dismissed.

       A.      Claims Brought as Administratrix

       In the caption of her Complaint, McCall identifies herself as bringing her claims as

“Administratrix of the Estate of Ms. Regina Kirkland.” (ECF No. 2 at 1.) In other parts of the

Complaint, she appears to assert claims on behalf of herself, rather than in her capacity as her

mother’s Administratrix. (See id. at 2, 6.) To the extent that McCall asserts any claims in her

capacity as Administratrix, they must be dismissed without prejudice.
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 5 of 10




       Under 28 U.S.C. § 1654, parties “may plead and conduct their own cases personally or by

counsel” in the federal courts. Section 1654 thus ensures that a person may conduct his or her

own case pro se or retain counsel to do so. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,

882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a respect for the choice of an

individual citizen to plead his or her own cause.” (quoting Cheung v. Youth Orchestra Found. of

Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) )). Although an individual may represent himself

pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v.

Palmyra Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not

represent another person in court is a venerable common law rule.”), abrogated on other grounds

by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). This principle

has been applied by the Supreme Court, the United States Court of Appeals for the Third Circuit,

and other courts in various contexts. See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202

(1993) (recognizing that corporations must be represented by counsel and that “save in a few

aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow

corporations, partnerships or associations to appear in federal court otherwise through a licensed

attorney” (footnote omitted) ); Simon v. Hartford Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008)

(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie,

937 F.2d at 882 (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not entitled to

play the role of attorney for his children in federal court.”); Phillips v. Tobin, 548 F.2d 408, 411-

12 (2d Cir. 1976) (holding that a non-attorney could not appear pro se to conduct a shareholder’s

derivative suit). This doctrine applies to non-attorney administrators of estates. Murray on

behalf of Purnell v. City of Philadelphia, 901 F.3d 169, 170 (3d Cir. 2018). Accordingly, any
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 6 of 10




claims brought by McCall as Administratrix of her mother’s estate must be dismissed without

prejudice, because she cannot represent the estate in federal court pro se.

       B.      Claims Barred by the Rooker-Feldman Doctrine

       To the extent McCall seeks to assert a claim on her own behalf under § 1983 as a result

of the underlying litigation, this Court is barred from reviewing those proceedings and providing

the relief requested. Pursuant to the Rooker-Feldman doctrine, “federal district courts lack

jurisdiction over suits that are essentially appeals from state-court judgments.” Great W. Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). Based on that

principle, the Rooker-Feldman doctrine deprives a federal district court of jurisdiction over

“cases brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.” Id. at 166 (quotations omitted). See also Malhan v.Sec. U.S.

Dep’t. of State, 938 F.3d 453, 458 (3d Cir. 2019) (quoting Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005) (stating that the Rooker-Feldman doctrine is confined “to

cases of the kind from which it acquired its name: [1] cases brought by state-court losers [2]

complaining of injuries caused by state-court judgments [3] rendered before the district court

proceedings commence and [4] inviting district court review and rejection of those judgments.”))

       McCall lost in state court, she attributes the injuries she describes in the Complaint to the

state court proceedings and judgments that barred her from representing her mother’s estate pro

se, the final judgment of the Pennsylvania Supreme Court was rendered before McCall instituted

this action, and McCall is asking this Court to review and reverse the state court judgment.

McCall’s claims falls squarely within the Rooker-Feldman bar and this Court is without

jurisdiction to entertain them. It is of no moment that she cloaks her claims in constitutional
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 7 of 10




terms. See Mikhail v. Kahn, 991 F. Supp.2d 596, 615, aff’d, 572 F. App’x 68 (3d Cir. 2014)

(holding that if the four parts of the doctrine are met, the federal court lacks jurisdiction “even if

those challenges allege that the state court’s action was unconstitutional.”) (quoting District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983)); see also Great Western

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 170 (3d Cir. 2010) (“When a

federal plaintiff brings a claim, whether or not raised in state court, that asserts injury caused by

the state-court judgment and seeks review and reversal of that judgment, the federal claim is

‘inextricably intertwined’ with the state judgment” and therefore barred from review.). Because

“’[r]eview of [state court] decisions may be had only in the [Supreme] Court,’” Mikhail, 991 F.

Supp.2d at 615 (quoting Feldman, 460 U.S. at 486), McCall’s claim that her First Amendment

right of access to the courts was violated when she was not permitted to represent her mother’s

estate pro se does not bring review of those state court decisions within this Court’s jurisdiction.

Accordingly, McCall’s individual claim must be dismissed with prejudice.

       C.      Claims Against the Pennsylvania Superior and Supreme Courts

       McCall asserts claims against the Pennsylvania Superior Court and the Pennsylvania

Supreme Court, and requests injunctive relief. However, the Defendant courts, as part of

Pennsylvania’s unified judicial system, share in the Commonwealth’s Eleventh Amendment

immunity. See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005). As there is

no indication Pennsylvania has waived its Eleventh Amendment immunity, McCall’s claims

against the Pennsylvania Superior Court and the Pennsylvania Supreme Court are barred by the

Eleventh Amendment. Other than state waiver of its Eleventh Amendment protection, there are

only two other narrow exceptions to the grant of Eleventh Amendment immunity: (1) abrogation

by Act of Congress, and (2) suits against individual state officials for prospective relief to
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 8 of 10




remedy an ongoing violation of federal law. MCI Telecommunications Corp. v. Bell Atlantic –

Pennsylvania, 271 F.3d 491, 503 (3d Cir. 2001), cert. denied, 537 U.S. 941 (2002) (emphasis

added). Neither of these exceptions exist here. Accordingly, McCall’s § 1983 claims against the

Defendant courts must be dismissed with prejudice.

       D.      Claims Against the Non-Judicial Defendants

        The only allegation against the non-judicial Defendants – Glendale Uptown Home/GS

Operator LP, Violetta Berdichevskaya, M.D., Hillcrest Nursing Home, Genesis Healthcare,

Crestview Church Road Operation, and Kindred Healthcare – is that they were the defendants

named in the underlying state court medical malpractice action. (ECF No. 2 at 8.). Although she

invokes federal question jurisdiction for all of her claims, McCall has made no specific claims

against these Defendants, who are not alleged to have been acting under color of state law for

purposes of a §1983 claim. Whether a defendant is acting under color of state law - i.e., whether

the defendant is a state actor - depends on whether there is “such a close nexus between the State

and the challenged action’ that seemingly private behavior may be fairly treated as that of the

State itself.” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations omitted).

“To answer that question, [the Third Circuit has] outlined three broad tests generated by

Supreme Court jurisprudence to determine whether state action exists: (1) whether the private

entity has exercised powers that are traditionally the exclusive prerogative of the state; (2)

whether the private party has acted with the help of or in concert with state officials; and (3)

whether the state has so far insinuated itself into a position of interdependence with the acting

party that it must be recognized as a joint participant in the challenged activity.” Kach v. Hose,

589 F.3d 626, 646 (3d Cir. 2009) (internal quotations and alteration omitted). The courts have

held that a private litigant does not “act under color of state law” merely by filing a lawsuit or
          Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 9 of 10




defending a lawsuit brought against it in a state court. See, e.g., Howard Gault Co. v. Texas

Rural Legal Aid, Inc., 848 F.2d 544, 555 (5th Cir. 1988); Cobb v. Georgia Power Co., 757 F.2d

1248, 1251 (11th Cir. 1985).

       The only allegation against Glendale Uptown Home/GS Operator LP, Violetta

Berdichevskaya, M.D., Hillcrest Nursing Home, Genesis Healthcare, Crestview Church Road

Operation, and Kindred Healthcare is that they were named as defendants in the underlying state

court medical malpractice action. Because there is no plausible allegation that these Defendants

were acting under color of state law, to the extent McCall’s Complaint may be read to assert a §

1983 claim against them, the claim must be dismissed.

       To the extent McCall purports to reallege state law claims against these Defendants for

medical malpractice that are not otherwise jurisdictionally barred by the Rooker-Feldman

doctrine, this Court lacks federal question subject matter jurisdiction over those claims. Because

this Court has dismissed her federal law claims, the Court will not exercise supplemental

jurisdiction over any state law claims McCall may be trying to assert. Accordingly, the only

independent basis for the Court’s jurisdiction over the state law claims is diversity jurisdiction

pursuant to 28 U.S.C. § 1332, which grants a district court jurisdiction over “all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs,” and where the parties are diverse in citizenship, for example, where the parties are

citizens of different states. “Complete diversity,” as required by § 1332, requires that “no

plaintiff be a citizen of the same state as any defendant.” Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010). It is the plaintiff’s burden to establish diversity of citizenship,

see Gibbs v. Buck, 307 U.S. 66, 72 (1939); Quaker State Dyeing & Finishing Co., Inc. v. ITT

Terryphone Corp., 461 F.2d 1140, 1143 (3d Cir. 1972) (stating that, in diversity cases, the
           Case 2:20-cv-01281-PBT Document 4 Filed 09/18/20 Page 10 of 10




plaintiff must demonstrate complete diversity between the parties and that the amount in

controversy requirement has been met); Jackson v. Rosen, C.A. No. 20-2842, 2020 WL 3498131,

at *8 (E.D. Pa. June 26, 2020).

       McCall asserts that she resides in Pennsylvania. (ECF No. 2 at 1.) McCall has not

alleged the citizenship of any Defendant. She merely asserts that, with the exception of Kindred

Healthcare, each Defendant has a Pennsylvania address and, of course, the Pennsylvania courts

are Pennsylvania entities. (Id. at 2.) Accordingly, McCall has failed to meet her burden to

demonstrate that this Court may exercise diversity jurisdiction over any state law claim McCall

may seek to assert. Any such claims will be dismissed without prejudice to her assertion of those

claims in an appropriate state court forum.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant McCall leave to proceed in forma

pauperis and dismiss her federal claims with prejudice to the extent they are brought in her

individual capacity. She will not be granted leave to amend, as to do so would be futile.

Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir. 2002). The claims she

attempts to raise pro se in her capacity as the Administratrix of her mother’s estate are dismissed

without prejudice because she may not represent her mother’s estate pro se in federal court. Her

state law claims are dismissed for lack of subject matter jurisdiction. An appropriate Order

follows.



                                              BY THE COURT:

                                              /s/Petrese B. Tucker
                                              _____________________________
                                              PETRESE B. TUCKER, J.
